Opinion by
Williams, J.,
Gustavus Roth, the testator, died September 26, 1896. The first clause of his will gave his wife his entire estate for life. The second clause gave her absolutely one-half of the estate, and the remainder was, at her death, to be divided among four nieces and nephews, of whom appellant is one. The third clause gave Frank Roth $600 per year until he should complete his college career. The *126next five clauses made specific bequests amounting to $17,000, payable at Mrs. Roth’s death. The wife and Charles Heinrich were named as executors. Being cited to file an account, they complied in March, 1902, and the Orphans’ Court found the value of the estate to be $56,-811.38. Heinrich was, upon his own request, relieved as executor. Mrs. Roth died December 26, 1913, and her executors filed an account of her husband’s estate showing assets amounting to $10,395.09. At this time appellant had received advancements amounting to $1,192, upon which the court charged interest, $1,239.85, making a total of $2,731.85. To this sum may be added $321.23, allowed him by this decree, so that he has received from the estate $3,056.28.
Mrs. Roth took an absolute and immediate interest in one-half the estate of her husband under the will. The estate to be accounted for at her death was the remaining one-half of $56,811.38, found to be the value of the estate at the first account in 1902, or $28,120.69. The specific bequests were payable out of this fund before the residuary bequests to the nieces and nephews, as the testator directed that they be “paid out of my estate after the death of my wife Eliza Roth.” These bequests, with interest, amounted to $17,280.50, which, deducted from $28,120.69, left $11,110.19, and, adding interest, $1,615.33, on the sum from the death of the life tenant, or a total of $12,755.52, for distribution among the residuary legatees. After deducting proper credits, $3,-110.11, there remained $9,315.11, of which appellant was entitled to one-fourth, or $2,336.28, and, as he has received $720 more than he was entitled to under the will, he has no standing to complain.
The appeal is dismissed at the cost of appellant.